                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION at LEXINGTON

WILLIAM N. BILLUPS,
       Petitioner,                                         Civil Action No. 5: 18-380-KKC

V.                                                          MEMORANDUM OPINION
                                                                AND ORDER

USA,
       Respondent.


                                        *** *** *** ***

        Petitioner William N. Billups is a prisoner confined in state custody at the Northpoint

Training Center in Burgin, Kentucky. Proceeding without an attorney, Billups previously filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [R. 1] Billups’ motion to waive

payment of the $5.00 filing fee was denied and he was directed to pay the fee within twenty-one

days of the order denying his motion. [R. 6] After the Court’s deadline passed with no response

from Billups, the Court denied Billups’ petition without prejudice. [R. 7] However, after the case

was dismissed, Billups paid the filing fee and filed a motion to reinstate his petition. [R. 8, 9]

        Although the Court will grant Billups’ motion and re-open this case, it will, nevertheless,

dismiss it as an abuse of the writ and because it is without merit. Pursuant to 28 U.S.C. § 2243,

this Court is required to conduct an initial screening of Billups’ petition. Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). A petition will be denied “if it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.”

Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts (applicable to

§ 2241 petitions pursuant to Rule 1(b)).
       Although this case has been docketed as a § 2241 habeas petition for administrative

purposes, the document filed in this case, which is styled as a “motion for relief from judgment or

order and/or, in the alternative, petition for writ of habeas corpus,” purports to also be a motion

filed pursuant to Federal Rule of Civil Procedure 60(b)(5) seeking relief from orders entered by

the United States District Court for the Western District of Kentucky. [R. 1] Pursuant to this

motion/petition, Billups seeks “relief from the detainer based on a federal arrest warrant lodged

against [Billups] by the United States Marshal for the Western District of Kentucky pursuant to an

alleged violation of supervised release” imposed in his criminal case in the Western District. [Id.]

       The facts underlying Billups’ request for relief from his detainer in this case were

previously set forth by a United States Magistrate Judge for the Western District of Kentucky in

his Findings of Fact, Conclusions of Law and Recommendation, recommending that an identical

Rule 60 motion/habeas petition field by Billups in that Court be dismissed. As explained by the

Magistrate Judge,

       Billups is currently serving a fifteen-year sentence at the Northpoint Training
       Center detention facility in Boyle County, Kentucky for burglary and violating
       Kentucky’s persistent felony offender statute. Besides his recent state court
       convictions, Billups has been under the United States Probation Office’s
       supervision since 2001 following convictions for mail theft and conspiracy to
       defraud the United States. After serving a fifteen-month federal sentence, Billups
       was released in March 2001 subject to thirty-six months of supervised release.
       Billups violated the conditions of his supervised release in October 2001, and the
       Court subsequently sentenced him to six months incarceration to be followed by
       thirty months of supervised release. Following the completion of his six-month
       sentence in March 2002, Kentucky state officials immediately took Billups into
       custody because of a detainer they had lodged against him.

       Billups remained incarcerated on state charges until he was released in July 2009.
       Following his release, Billups began serving his thirty months of supervised release
       from 2002. Before his supervised release was to terminate on December 29, 2011,
       state police arrested Billups three times for three separate offenses taking place in
       July 2010, May 2011, and September 2011. Based on these arrests, the Court issued
       a warrant for Billups’s arrest on December 29, 2011 for potentially violating the
       terms of his supervised release. Federal officials could not execute the arrest
                                                 2
       warrant, however, because Billups was incarcerated in state prison for his
       September 2011 offense. Prior to the expiration of his sentence for the September
       2011 crime, Billups was convicted of the July 2010 and May 2011 offenses and
       sentenced to an additional fifteen years in a state correctional facility (Northpoint
       Training Center). Based on the outstanding arrest warrant, the United States lodged
       a detainer on Billups in January 2012. That detainer serves as the basis for Billups’s
       instant motion.

United States v. Billups, No. 3:17-cv-301-TBR-CHL (W.D. Ky.) at R. 14, p. 1-2.

       In Billups’ prior habeas case, the Magistrate Judge noted that Billups’ motion (which,

again, is identical to the motion he has filed in this Court) “will be the sixth time the Court has

ruled on a request from Billups to have the federal detainer dismissed.” Id. at p. 3 (emphasis in

original) (citing to the Court’s rulings on Billups’ previous filings in his criminal case, United

States v. Billups, No. 3:99-cr-135-GNS-CCG (W.D. Ky.) at R. 199, 206, 208, 210 and 212). In

his Opinion, Report, and Recommendation, the Magistrate Judge recommended that the District

Court bar Billups from reasserting his claim based on Rule 60(b) under the doctrine of issue

preclusion, as that claim had already been raised and rejected in Billups’ criminal action. Billups

v. United States, No. 3:17-cv-301-TBR-CHL (W.D. Ky.) at R. 14, p. 7.

       To the extent that Billups sought habeas relief, the Magistrate Judge found that, as a

procedural matter, Billups’ request was improper because the Western District of Kentucky is not

the proper forum in which his § 2241 petition may be adjudicated. Id. at p. 7. Rather, since Billups

is incarcerated in Boyle County, Kentucky, which is in the Eastern District of Kentucky, he should

have filed his claim in this judicial district. Id. However, the Magistrate Judge recommended

dismissal of the petition rather than transfer because, regardless of where Billups brings it, his

petition is improper because a prisoner may not bring a § 2241 habeas suit without first

demonstrating that he cannot obtain the relief he seeks through a habeas petition filed pursuant to

either 28 U.S.C. § 2255 or 28 U.S.C. § 2254 petition, which Billups did not do. Id. at p. 7-8. The

                                                 3
District Court adopted the Magistrate Judge’s Findings of Fact and Conclusions of Law and the

Recommendation that Billups’ motion/petition be denied, specifically agreeing that transfer of the

case to this district would be futile “because Billups’s suit under § 2241 itself is improper

regardless of where he brings it” because of his failure to demonstrate that he cannot obtain the

relief he seeks through either a § 2255 or a § 2254 habeas petition. Id. at R. 16, p. 6.

       Billups has now filed his motion/petition in this Court, once again seeking relief from the

federal detainer lodged against him in January 2012 by filing an identical copy of the same

motion/petition he has filed repeatedly in the Western District of Kentucky. [R. 1] However, as

explained above, this request for relief has already been denied multiple times by the United States

District Court for the Western District of Kentucky. Indeed, this exact motion/petition was denied

in Billups v. United States, No. 3:17-cv-301-TBR-CHL (W.D. Ky.). Thus, because Billups’ claims

presented in his petition have already been considered and decided by the United States District

Court in the Western District of Kentucky, the abuse of the writ doctrine bars Billups from

relitigating those claims here.

       While claims asserted in habeas proceedings are not, strictly speaking, subject to principles

of claim and issue preclusion, Woo Dong v. United States, 265 U.S. 239, 241 (1924), a losing

habeas petitioner may not simply shop his claims to a different court in hopes of obtaining a better

result. Indeed, Congress has enacted a statutory prohibition against repeated presentment of

successive petitions:

       No circuit or district judge shall be required to entertain an application for a writ of
       habeas corpus to inquire into the detention of a person pursuant to a judgment of a
       court of the United States if it appears that the legality of such detention has been
       determined by a judge or court of the United States on a prior application for a writ
       of habeas corpus, except as provided in section 2255.



                                                  4
28 U.S.C. § 2244(a). Under this provision, where, as here, the claims asserted have previously

been determined by another court in a prior habeas petition, the district court may dismiss the

petition. McClesky v. Zant, 499 U.S. 467, 483-84 (1991); Thunder v. U.S. Parole Com’n., 165 F.

App’x 666, 668 (10th Cir. 2006); Moses v. United States, No. 95-5472, 1996 WL 132157, at *1

(6th Cir. 1996) (“The merits of petitioner’s claims previously decided need not be relitigated

pursuant to 28 U.S.C. § 2244 where, as here, the ends of justice would not be served.”).

        In this case, the Western District of Kentucky has directly rejected Billups’ claim that he

is entitled to relief from the federal detainer. While, on one occasion, the Court noted that Billups’

habeas claim was procedurally defective because it was not filed in this district, which is his district

of confinement, the Court found that his habeas claim was still improper, as Billups had failed to

make any demonstration showing that habeas relief under § 2255 or § 2254 is unavailable to him.

Allowing Billups to relitigate a claim that he actually raised in a prior petition would condone an

impermissible successive petition, which this Court will not permit. See Skinner v. Hastings, No.

7:05-370-DCR, 2006 WL 2457934, at *4 (E.D. Ky. Aug. 22, 2006) (citing Kuhlmann v. Wilson,

477 U.S. 436, 444 n.6 (1985)). See also Dietz v. U.S. Parole Comm’n, 260 F. App’x 763, 765-66

(6th Cir. 2008); Dunne v. Zuercher, No. 7:10-71-ART (E.D. Ky. 2010), aff’d, No. 12-5066 (6th

Cir. 2012).

        Moreover, even aside from this procedural problem, this Court agrees that Billups’ petition

fails to state a claim for habeas relief. To the extent that Billups relies on Rule 60(b) of the Federal

Rules of Civil Procedure, this Court has no authority to provide Billups with relief from an order

entered by another Court in a different judicial district. In addition, as noted by the Western

District Court, not only is Billups precluded from re-raising this claim under the doctrine of issue



                                                   5
preclusion, but the claim is without merit, as Rule 60(b) does not apply to criminal proceedings.

United States v. Gibson, 424 F. App'x 461, 464 (6th Cir. 2011).

       To the extent that Billups seeks habeas relief, this Court further agrees that he may not

pursue relief in his § 2241 petition without first demonstrating that relief pursuant to § 2255 or §

2254 is unavailable to him. Indeed, a § 2241 petition does not function as an additional or

alternative remedy to the one available under § 2255. Hernandez v. Lamanna, 16 F. App’x 317,

320 (6th Cir. 2001). The “savings clause” of 28 U.S.C. § 2255(e) creates an extraordinarily narrow

exception to this prohibition if the remedy afforded by § 2255 is “inadequate or ineffective” to test

the legality of the prisoner’s detention. Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir. 2004).

However, establishing that the § 2255 remedy is inadequate or ineffective is a high burden for a

petitioner to meet, as “[t]he circumstances in which § 2255 is inadequate and ineffective are

narrow.” See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001). A motion under

§ 2255 is not “inadequate or ineffective” simply because the prisoner’s time to file a § 2255 motion

has passed; he did not file a § 2255 motion; or he did file such a motion and was denied relief.

Copeland v. Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002); Taylor v. Gilkey, 314 F.3d 832,

835 (7th Cir. 2002) (holding that § 2241 is available “only when a structural problem in § 2255

forecloses even one round of effective collateral review ...”).

       Because Billups has made no effort to make such a showing here, he may not pursue his

claims in this § 2241 petition. Thus, his petition will be denied.

       Accordingly, IT IS ORDERED that:

       1.      Billups’ motion to re-open this case [R. 8] is GRANTED.

       2.      The Court’s prior Order of Dismissal [R. 7] is VACATED.



                                                  6
         3.    The Clerk of the Court shall RE-OPEN this case and RESTORE it to the active

docket of the Court.

         4.    Billups’ petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

DENIED.

         5.    This action is DISMISSED and STRICKEN from the Court’s docket.

         6.    Judgment shall be entered contemporaneously with this Memorandum Opinion and

Order.

         Dated December 17, 2018.




                                                7
